Citation Nr: 0422615	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris 
of the face and back, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO, in part, 
denied a disability rating greater than 10 percent for the 
dermatological condition and it also denied a compensable 
evaluation for the left finger disability.  

In February 2001, the Board remanded the claim for the 
purpose of additional development.  Specifically, the Board 
noted that the Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, 114 Stat. 2096 (2000), had been enacted and that 
the claims needed to be reviewed in accordance with this law.  
The Board also asked that additional medical documents be 
obtained and that the veteran undergo additional medical 
testing.  The appeal has since been returned to the Board for 
review.

The issue of entitlement to an increased evaluation for a 
dermatological disability is addressed in the REMAND portion 
of the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue addressed in this decision has been developed.

2.  The veteran has no ankylosis, limitation of motion, 
arthritis, or other impairment of function associated with 
the healed fracture of the left middle finger.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a fracture of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 5226 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that his left hand disability be 
assigned a compensable evaluation.  On the occasion of a 
hearing on appeal at the RO in August 1999, the veteran 
advanced contentions to the effect that he suffers from near-
constant pain in the joint that affects his ability to use 
the hand for work and household chores.  He further says that 
he has had to adapt his other fingers to make up for the lack 
of strength and dexterity of the middle left finger.  The RO 
has continued to deny his request for a compensable rating 
and he has appealed to the Board.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's Remand 
dated February 2001, and the supplemental statements of the 
case (SSOCs).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his left middle finger 
disability was more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, via a letter dated October 2003, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
Remand of February 2001, the veteran underwent VA 
examinations of the hand in February 2002 and July 2003 to 
determine the nature, extent, and severity of the left middle 
finger.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's development instructions in 
its Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
Board notes that the veteran proffered testimony before the 
RO in September 1999; his testimony dealt with the two issues 
noted on the front page of this action.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone examinations so 
that the VA would have a complete picture of the veteran's 
left hand disorder.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.  

Thus, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue addressed in this decision was harmless error.  In a 
letter to the veteran, dated October 2003, along with the SOC 
and the subsequent SSOCs, the RO informed him of what 
information he needed to establish entitlement to a 
compensable evaluation for a left middle finger disability.  
The veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  While the notice the AOJ provided to the appellant 
in October 2003 was given after the initial AOJ adjudication 
of the claim, the notice was provided by the RO prior to the 
second transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The October 2003 letter 
satisfies the VCAA content-complying notice, after which the 
case was readjudicated and an SSOC was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, SSOCs, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, an SOC, and an SSOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

In 1979, while the veteran was on active duty, he suffered a 
fracture of the middle phalanx of the left middle finger.  He 
received treatment for it and he subsequently returned to 
full duty.  In 1994, the veteran submitted a claim to the VA 
asking that VA benefits be awarded for this condition.  
Service connection was awarded in December 1994 and a 
noncompensable evaluation was assigned.  

The veteran submitted a claim for compensable evaluation in 
February 1999.  The veteran stated that his disability caused 
him pain.  The veteran's VA medical records show that in 
December 1998, the veteran received treatment for pain in the 
left hand.  The hand was examined and the examiner diagnosed 
the veteran as having mild carpal tunnel syndrome of the left 
hand.  The examiner did not elaborate on whether the left 
middle finger was producing any type of manifestations or 
symptoms that would qualify the disability for a compensable 
rating.  

In conjunction with his claim, the veteran underwent a VA 
examination of the hand in March 1999.  X-ray study revealed 
the joints, bony structures, and soft tissue of the hand were 
unremarkable.  Evidence showing the residuals of fractures or 
degenerative disease was not found.  A physical examination 
of the left hand was also accomplished.  The examiner did 
note pain on examination but he did not find the finger 
ankylosed.  The veteran's finger was not restricted in its 
range of motion and there was no anatomical change in the 
configuration of the finger.  The examiner diagnosed the 
veteran as not having any type of residuals of the left 
middle finger.  

Another examination of the left hand was undertaken in 
February 2002.  The veteran complained of numbness of the 
left finger and pain in the left hand.  When examined, the 
examiner did not find swelling.  He did, however, note that 
the veteran was unable to make a complete fist and he could 
not fully extend his fingers.  

The veteran received another examination of the hand in July 
2003.  Deformities of the left hand, including the left 
middle finger, were not noted upon examination.  The veteran 
was able to open and close his fist although he did complain 
of pain when he did so.  There was no swelling or synovial 
membrane thickening of the finger nor was any muscle atrophy 
of the hand reported.  While the examiner reported that the 
veteran did have pain in the hand, the examiner did not 
attribute the pain specifically and only to the left middle 
finger fracture residuals.  The examiner further stated that 
he could not find any type of deformity of the left middle 
finger.

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5226 (2003).  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary 91 
(27th ed. 1988); see Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Favorable or unfavorable ankylosis of the long 
(middle) finger of either hand warrants a 10 percent 
disability evaluation.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches (5.1 cm.) of the median 
transverse fold of the palm.  It is unfavorable when it 
precludes such motion.  Extremely unfavorable ankylosis will 
be rated as amputation under the provisions of diagnostic 
code 5156.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or in extreme flexion, or when there is rotation 
and angulation of the bones.  38 C.F.R. Part 4, Diagnostic 
Code 5226 (2003).  

The diagnostic code provides an additional note which states 
that the rater must consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of the other 
digits or interference with the overall function of the hand.  

There is no ankylosed joint in the finger, and x-rays show no 
abnormalities.  The finger is fully functional, and while the 
veteran is unable to form a complete fist, there is no 
indication that the middle finger itself prevents the making 
of such a fist.  Clearly, although he is rated pursuant to 
the diagnostic code for ankylosis, he does not, in fact, have 
any ankylosis, even that which might be considered favorable.

As x-rays do not show arthritis in that finger, a rating 
under the arthritis rating criteria would not be appropriate.  
At any rate, arthritis substantiated by x-ray is to be rated 
on the basis of limitation of motion, and the veteran has no 
limitation of motion of the left middle or long finger.  See 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 (2003).  

In considering ratings for limitation of motion, the rating 
schedule recognizes that functional loss due to pain, 
weakness, fatigability, or incoordination on motion and use 
is productive of disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  

On examination, there is no identifiable residual disability 
attributable to the fracture in service.  The veteran has 
subjective complaints of pain, but there is no medical 
evidence that these complaints cause any additional 
functional limitation, or would be so severe that they would 
amount to extremely unfavorable ankylosis, which would be 
required in order to apply a 10 percent evaluation.  The 
preponderance of the evidence is against the veteran's claim 
for a higher evaluation.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left middle finger disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) 
are not met.


ORDER

A compensable evaluation for the residuals of a fracture of 
the left middle finger is denied.


REMAND

The veteran's skin disorder has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7806.  During the course of the veteran's appeal, the 
regulations governing the assignment of a disability rating 
for skin disorders have been changed.  The effective date of 
the change was August 30, 2002.  See 67 Fed. Reg. 49590, 
49596-99 (July 31, 2002).  In this instance, the veteran has 
not been informed of the changes of the new schedule of 
ratings for the skin.  Moreover, the veteran has not 
undergone a medical examination that would take into account 
the criteria used under these new regulations.  A skin 
examination should be provided during an active stage of the 
veteran's skin disorder.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).  In this regard, the accredited 
representative noted in written correspondence dated in June 
2004 that the veteran is incarcerated.  The Board notes that 
the veteran failed to report an examination scheduled in 
January 2004.  The Court has recognized that the VA's ability 
to provide assistance to incarcerated veterans is limited by 
the circumstances of the veteran's incarceration.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  Nevertheless, VA adjudicators must "tailor 
their assistance to the peculiar circumstances of 
confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine the current severity of his service-
connected skin disorder.  Such an examination would be 
subject to the limitations imposed by his incarcerated status 
pursuant to Bolton, supra.  Although VA does not have the 
authority under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends to arranging for an adequate evaluation within the 
prison facility.  See Bolton, 8 Vet. App. at 191.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
an increased evaluation for acne 
vulgaris.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2002 to the present) received 
for acne vulgaris, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder), and the State Correctional 
facilities, should then be requested.  
All records obtained should be added to 
the claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  If the veteran indicates he is 
willing or able to report for a 
dermatological examination, the RO should 
arrange for an examination of the veteran 
for the purpose of ascertaining the 
current severity of the veteran's acne 
vulgaris of the face and back.  (If he is 
still incarcerated, contact with the 
facility should be undertaken to 
ascertain if an examination might be 
conducted there, or whether the veteran 
might be taken to a VA facility.)  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  The RO must provide to the 
examiner copies of both the old and new 
regulations relating to the veteran's 
skin disability.  The examination should 
be scheduled when the veteran's acne 
vulgaris is in an active phase.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994).  
The skin examiner should provide a 
history of the skin disorder, including 
the frequency and extent of any 
outbreaks. The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided with a supplemental 
statement of the case and be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until he is contacted by the RO.  
The purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



